DETAILED ACTION
Status of Claims
	The Request for Continued Examination filed 07/07/2022 has been acknowledged. Claims 1,8, 15 have been amended, Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 8-12, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauld (US 20180247320 A1) (hereafter Gauld), in view of Simon et al. (20160012424 A1) (hereafter Simon), in view of Heywood (US 20060253321 A1), in view of Rivkind et al. (WO 2019213530 A1) (hereafter Rivkind).
As per claim 1:
A computer-implementable method for management of management of a distributed ledger technology customer loyalty program comprising: 
accessing a distributed ledger technology platform accessible by the entity nodes, wherein customer transactions between entity nodes are received by the distributed ledger technology platform and  (See Gauld ¶0036, “In addition, to communicating with one another, the APIs may allow the consumers 102, retailers 104, and miners 106 to communicate with a central administrator 114. The central administrator 114 can provide the various APIs and set the standards for maintaining and interacting with the consumer ledger. For example, the central administrator 114 can define a data format and/or structure that transactions need to be in for processing by the miners 106. The central administrator 114 may also include a computing device that may act as a miner.” Gauld discloses accessing a platform by the nodes. See also Gauld ¶0013, “Every client connected to the blockchain system is a full node. The client has a full copy of the blockchain which is downloaded automatically when they join the blockchain system. As a member of the blockchain system, the client performs an important task of validating and relaying transactions.” Gauld discloses receiving transaction data from nodes.)
are managed by a loyalty coin miner implementing algorithms that include authenticating and validating customer transactions; (See Gauld ¶0024, “Mining is the process by which proof of work is generated and the basis of validity says that the Blockchain with the greatest amount of proof of work amongst nodes is the most valid. This approach to validity however absorbs an excessive amount of energy as each node in the Blockchain is constantly mining (undertaking Blockchain administration) which takes time and computing resource, most of which is a wasteful overhead in the process of achieving consensus on validity of Blockchain transaction prior to committing to the Blockchain ledger.” Gauld discloses miners nodes which authenticate and validates transactions.)
Although Gauld discloses the above-enclosed invention including the application of rules for awarding loyalty rewards (See Gauld ¶0041), Gauld fails to explicitly disclose the platform to include distribution based on loyalty factors and managing loyalty rules.
However Simon as shown, which talks about incentivizing transaction using a distributed ledger protocol, teaches the concept of distribution based on loyalty factors and managing loyalty rules.
determining loyalty coins for customers based on loyalty factors, (See Simon ¶0028, “The incentive protocol system 1 may include creation of value or minting that may be decentralized or centralized, in whole or in-part. The incentive protocol system 1 may employ incentive units of value comprising tokens. The tokens may include an open source virtual currency as the source of value or the mechanism to store or transfer the unit of value being awarded or attributed to a participant according the system rules of the incentive protocol system 1.” See also Simon ¶0048, “Various system rules may be used to direct distribution 18 of newly minted tokens 46. For example, in one embodiment, incentive units represented by a number of tokens received by each participant buyer and seller is calculated by the incentive calculation module 40 (see FIG. 3) as a weighted function of the value of their behavior event 16 or representative portion of the behavior event 16 relative to the value of the total pool of transactions 16 in the same block time 48. Transaction value may include components related to transaction type, amount, party type, e.g., transactions between participants of the incentive protocol system 1, etc.” Simon teaches the concept of determining a loyalty reward based on loyalty rules and factors.)
managing rules as to a customer loyalty program; (See Simon ¶0029, " In some such embodiments, the incentive protocol platform 10, or a management module thereof, may be configured to receive or request from participants, system platforms, or distributed ledger protocol transactions in which such incentive units have been used to perform additional accounting or administrative incentive protocol system operations, such as balancing incentive units with respect to participants, updating system rules, or updating participant accounts.” Simon teaches the concept of managing rules for the loyalty program.)
supporting the business and business units in managing, evolving and supporting customer loyalty, (See Simon ¶0003, “Incentive programs reward customers in commerce transactions and build consumer loyalty. For example, credit card companies typically offer reward programs in which cardholders receive a reward unit based on a certain percentage of business they transact with the card of the credit card company. The reward units may be miles or other types of point schemes wherein the rewards may be used to purchase or reduce the price of another good or service.” Simon teaches the platform to support businesses through providing loyalty and incentive programs.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Simon with the invention of Gauld. As shown, Gauld discloses the concept of a loyalty/incentive programs implemented through blockchain technology and a distributed ledger system. Simon further teaches the concept of a loyalty/incentive program to further include particular rules for calculating an amount of rewards to provide for a transaction, and further enabling changes and updates to these rules. Simon further teaches this concept to enable modifications to the loyalty/rewarding program to dynamically encourage particular consumer behaviors such as encouraging purchase of particular products or services (See Simon ¶0058). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Simon to further enable additional flexibility in incentives and promotions to account for business needs.
Although the combination of Gauld and Simon discloses the above-enclosed invention, the combination fails to explicitly disclose the loyalty factor to be determined based on customer transactions over a fiscal period.
However Heywood as shown, which talks about reward/loyalty program, teaches the concept of determining a factor for calculating rewards based on transactions during a fiscal period.
wherein loyalty factors are determined by customer transactions attributed to a customer over a particular fiscal period;
wherein the algorithms consider purchases of customers over a given period, wherein the algorithm determines the loyalty coins based on the numbers of dollars spend by a customer based on a running four quarters of the fiscal period computed at the end of each quarter;
(See Heywood ¶0076, “As previously stated, some reward rules may be created 406 that are triggered by dates, such as end of cycle dates. One example is a rule that states that at the end of the cycle, obtain the total sales for the cycle associated with a credit card account, add the total amount of cash advances, subtract any return amounts and multiply the total by 25%. The calculated amount may then be added to a participant's loyalty account balance. A second example is a rule that multiplies the total dollar amount of transactions associated with a participant's loyalty account for a predefined time period (monthly, quarterly, cycle, etc.) by a designated percentage and issues a check to the participant for the reward amount. Another example, is that at the end of a month, if the participant has obtained a loan, such as a mortgage or automobile loan, from a particular financial institution (e.g., a financial institution associated with the loyalty provider), add a number of points to the participant's loyalty account balance and/or issue a check to the participant (for a fixed amount or an amount calculated based on loan balance). Other rules may also provide participants with extra rewards for having accounts with designated financial institutions or other entities. A fourth example may be a rule that states at the end of the month if the participant has made X number of deposits in his associated savings or checking account, add a certain number of loyalty points to the participant's account. It should be appreciated that many other examples of reward rules may be created 406.” Heywood teaches the concept of determining a reward amount based on spending over particular periods of time.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Heywood with the combination of Gauld and Simon. As shown, the combination discloses the concept of utilizing a blockchain ledger for a consumer loyalty program including the concept of a mining process which verifies the authenticity of transactions by reaching a consensus amongst various distributed ledgers. Heywood further teaches rewards to be calculated based on different rules and fiscal periods. Heywood teaches this concept to allow for customization of rewards based on a plurality of factors including timing and type of spending, and the particular types of rewards (See Heywood ¶0006, ¶0070-¶0078). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Heywood to allow for reward to be calculated using a plurality of different rules. 
tracking through a distributed ledger the transactions and providing coins/credits to the customers based on their transactions. (See Gauld ¶0015, “Any currency, financial contract or hard or soft asset may be transacted with a system like blockchain. As disclosed herein. Blockchain may be used not just for transactions, but also as a registry and inventory system for the recording, tracking, monitoring and transactions of all assets. In other words, Blockchain could be considered as like a giant spreadsheet for registering all assets and an accounting system for transacting them on a global basis that can be used for any form of asset registry, inventory and exchange including every area of finance, economics and money, hard assets and intangible assets (votes, ideas, reputation, intention, health data etc.). Any asset can be registered in the blockchain and thus its ownership can be controlled by whomever has the private key or indeed the asset could be sold by transfer of the private key.” Gauld discloses the distributed ledger to track transactions between nodes. See also Gauld ¶0047, “As disclosed herein, adding a transaction to the ledger may include adding multiple transactions to the ledger. For example, a user may purchase goods or services from multiple retailers or service provides in a single transaction. As a result, when adding the transaction to the ledger, multiple entries may be made to credit or debit various account balances simultaneously. In addition to spending loyalty rewards, a transaction may also include rewarding or crediting a user account” Gauld discloses the concept of providing credits to consumers based on transactions.)
Although the combination of Gauld, Simon, and Heywood discloses the above-enclosed invention, the combination fails to explicitly disclose the concept of supporting products purchased by the consumer through the distributed ledger and nodes.
However Rivkind as shown, which talks about authentication of ownership, teaches the concept of utilizing a distributed ledger system for supporting products.
supporting products and/or services purchased by customers by entity nodes of a distributed ledger technology network of customer and entity nodes; (See Rivkind ¶0084, “Additionally, ownership tracking and validation can be integrated with electronic stores and/or POS terminals so that all operations happen during the purchase automatically, whereby a proof of ownership mechanism can be used to prove an ownership of stolen item. Product information stored in ledger can be used for additional validations such as location, where the product unit is being sold, product look and feel, and other indicators of identification. SLID tracking mechanism can collect and track the data (e.g. location, temperature, humidity, pressure, etc.) from sensors. It can be used for supply chain tracking and control such as logistics, transportation conditions, food temperature changes, and other. Ledger system can be used as product database to provide consumers with product specific information such as manuals, specifications, news and alerts, and other. Consumers can submit feedback and reviews, while the system can confirm that the feedback and reviews are coming from a legitimate owner. The present embodiments can also create a warranty service that can be built on top of the system, a loyalty distribution service that can be built on top of the system, and/or an insurance service that can be built on top of the system.” Rivkind teaches the concept of supporting consumer purchases including warranty using a distributed ledger system.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Rivkind with the combination of Gauld, Simon, and Heywood as the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As shown, the combination discloses the concept of implementing a loyalty reward program using a distributed ledger system. Rivkind further teaches such a system can be utilized to implement a plurality of other features including proof of ownership, product registration, and warranty programs (See Rivkind ¶0084 and ¶0006). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the teachings of Rivkind with the combination as Rivkind teaches additional product support to be a known implementation for distributed ledgers, and Rivkind teaches the concept of implementing multiple features including product support and loyalty programs through the distributed ledger. 
The method of claim 1, wherein the distributed ledger technology is a blockchain. (See Gauld ¶0011, “Blockchain as a technology is a form of database or encrypted transaction log. The blockchain runs on a dispersed, autonomous community of machines/clients that constantly compare their data thereby providing a secure network as all of the machines reach consensus about the data in the blockchain. Blockchain is often referred to therefore as a distributed ledger--a public ledger of all transactions that have ever been executed. The blockchain constantly grows as clients add new blocks in a linear, chronological order to record the most recent transactions.” Gauld discloses the distributed ledger technology is a blockchain.)
As per claim 3:
The method of claim 1, wherein the entity nodes include one or more of the following: business node, strategic aligned business (SAB) node, partners node, third party node, and distributor node. (See Gauld ¶0025, “As disclosed herein, a less computing intensive approach to consensus may be achieved by finding an alternative to proof of work and changing the nature of the problem. One such alternative may be the use of verified nodes. For example, known user nodes, such as nodes operated by retailers or service providers, may be given a greater weight in verifying transactions than unknown user nodes.” Gauld discloses the entity node to include a business node.)
As per claim 4:
The method of claim 1, wherein the transactions include one or more of the following data: monetary value of a transaction, products and/or services that were purchased during the transaction, purchase date of the products and/or services, a number of loyalty coins/credits credited for the transaction, and an address of a customer of the transaction. (See Gauld ¶0047, “As disclosed herein, adding a transaction to the ledger may include adding multiple transactions to the ledger. For example, a user may purchase goods or services from multiple retailers or service provides in a single transaction. As a result, when adding the transaction to the ledger, multiple entries may be made to credit or debit various account balances simultaneously. In addition to spending loyalty rewards, a transaction may also include rewarding or crediting a user account” Gauld discloses the concept of the transactions to include purchase by a consumer from a provider.)
As per claim 5:
The method of claim 1, wherein the providing coins/credits accounts for a loyalty factor. (See Simon ¶0028, “The incentive protocol system 1 may include creation of value or minting that may be decentralized or centralized, in whole or in-part. The incentive protocol system 1 may employ incentive units of value comprising tokens. The tokens may include an open source virtual currency as the source of value or the mechanism to store or transfer the unit of value being awarded or attributed to a participant according the system rules of the incentive protocol system 1.” See also Simon ¶0048, “Various system rules may be used to direct distribution 18 of newly minted tokens 46. For example, in one embodiment, incentive units represented by a number of tokens received by each participant buyer and seller is calculated by the incentive calculation module 40 (see FIG. 3) as a weighted function of the value of their behavior event 16 or representative portion of the behavior event 16 relative to the value of the total pool of transactions 16 in the same block time 48. Transaction value may include components related to transaction type, amount, party type, e.g., transactions between participants of the incentive protocol system 1, etc.” Simon teaches the concept of determining a loyalty reward based on loyalty rules and factors.)
As per claim 8:
A system comprising: 
a processor; 
a data bus coupled to the processor; and 
a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations for improved management of management of a distributed ledger technology customer loyalty program executable by the processor and configured for: 
(See Gauld ¶0041, “The computing device 200 may include a computing environment 202, which may include a processor 206 and a memory unit 208. The memory unit 208 may include a software module 210, reward data 212, and API data 214. The reward data may include a copy of the ledger, rules for awarding loyalty rewards, etc. The API data 214 may include the API software and formatting rules used to interact with other computing devices. While executing on the processor 206, the software module 210, reward data 112, and the API 214 may perform processes for maintaining, updating, and validating a consumer ledger as well as spending and rewarding loyalty currency, including, for example, one or more stages included in method 300 described below with respect to FIG. 3.” Gauld discloses a computer system including processor, interface, and memory.)
a distributed ledger technology network of customer and entity nodes, (See Gauld ¶0014, “Blockchain stands as a trustless proof mechanism of all of the transactions on the network. Users can trust the system of the ledger stored on many decentralized nodes that are maintained by miner accountants as opposed to having to establish and maintain trust with a transaction counterparty (3rd party) person or institute--for example a bank.” Gauld discloses a distributed ledger amongst a plurality of nodes. See also Gauld ¶0025, “As disclosed herein, a less computing intensive approach to consensus may be achieved by finding an alternative to proof of work and changing the nature of the problem. One such alternative may be the use of verified nodes. For example, known user nodes, such as nodes operated by retailers or service providers, may be given a greater weight in verifying transactions than unknown user nodes.” Gauld discloses some nodes to be of retailers/service providers. See also Gauld ¶0030, “From a consumer's perspective, the elements in the Blockchain based loyalty scheme are an address, a private key, and wallet software. The address identifies the consumer and denotes where others can send loyalty currency to the consumer or make requests for information. The private key is associated with the address and is the means by which the consumer alone accesses their loyalty points for transacting and allowing other access to their personal information. The wallet software is the software the consumer run on their personal computing device to manage their loyalty account and currency. Wallet software can also be a full node and keep a copy of the blockchain as part of the decentralized scheme by which loyalty transactions are verified.” Gauld discloses customer nodes.)
a distributed ledger technology platform accessible by the nodes, wherein customer transactions between nodes are received by the distributed ledger technology platform and (See Gauld ¶0036, “In addition, to communicating with one another, the APIs may allow the consumers 102, retailers 104, and miners 106 to communicate with a central administrator 114. The central administrator 114 can provide the various APIs and set the standards for maintaining and interacting with the consumer ledger. For example, the central administrator 114 can define a data format and/or structure that transactions need to be in for processing by the miners 106. The central administrator 114 may also include a computing device that may act as a miner.” Gauld discloses providing a platform accessible by the nodes. See also Gauld ¶0013, “Every client connected to the blockchain system is a full node. The client has a full copy of the blockchain which is downloaded automatically when they join the blockchain system. As a member of the blockchain system, the client performs an important task of validating and relaying transactions.” Gauld discloses receiving transaction data from nodes.)
are managed by a loyalty coin miner implementing algorithms that include authenticating and validating customer transactions, (See Gauld ¶0024, “Mining is the process by which proof of work is generated and the basis of validity says that the Blockchain with the greatest amount of proof of work amongst nodes is the most valid. This approach to validity however absorbs an excessive amount of energy as each node in the Blockchain is constantly mining (undertaking Blockchain administration) which takes time and computing resource, most of which is a wasteful overhead in the process of achieving consensus on validity of Blockchain transaction prior to committing to the Blockchain ledger.” Gauld discloses miners nodes which authenticate and validates transactions.)
Although Gauld discloses the above-enclosed invention including the application of rules for awarding loyalty rewards (See Gauld ¶0041), Gauld fails to explicitly disclose the platform to include distribution based on loyalty factors and managing loyalty rules.
However Simon as shown, which talks about incentivizing transaction using a distributed ledger protocol, teaches the concept of distribution based on loyalty factors and managing loyalty rules.
determining loyalty coins for customer based on loyalty factors, (See Simon ¶0028, “The incentive protocol system 1 may include creation of value or minting that may be decentralized or centralized, in whole or in-part. The incentive protocol system 1 may employ incentive units of value comprising tokens. The tokens may include an open source virtual currency as the source of value or the mechanism to store or transfer the unit of value being awarded or attributed to a participant according the system rules of the incentive protocol system 1.” See also Simon ¶0048, “Various system rules may be used to direct distribution 18 of newly minted tokens 46. For example, in one embodiment, incentive units represented by a number of tokens received by each participant buyer and seller is calculated by the incentive calculation module 40 (see FIG. 3) as a weighted function of the value of their behavior event 16 or representative portion of the behavior event 16 relative to the value of the total pool of transactions 16 in the same block time 48. Transaction value may include components related to transaction type, amount, party type, e.g., transactions between participants of the incentive protocol system 1, etc.” Simon teaches the concept of determining a loyalty reward based on loyalty rules and factors.)
managing rules as to customer loyalty program; and (See Simon ¶0029, " In some such embodiments, the incentive protocol platform 10, or a management module thereof, may be configured to receive or request from participants, system platforms, or distributed ledger protocol transactions in which such incentive units have been used to perform additional accounting or administrative incentive protocol system operations, such as balancing incentive units with respect to participants, updating system rules, or updating participant accounts.” Simon teaches the concept of managing rules for the loyalty program.)
supporting the business and business units in managing, evolving and supporting customer loyalty, (See Simon ¶0003, “Incentive programs reward customers in commerce transactions and build consumer loyalty. For example, credit card companies typically offer reward programs in which cardholders receive a reward unit based on a certain percentage of business they transact with the card of the credit card company. The reward units may be miles or other types of point schemes wherein the rewards may be used to purchase or reduce the price of another good or service.” Simon teaches the platform to support businesses through providing loyalty and incentive programs.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Simon with the invention of Gauld. As shown, Gauld discloses the concept of a loyalty/incentive programs implemented through blockchain technology and a distributed ledger system. Simon further teaches the concept of a loyalty/incentive program to further include particular rules for calculating an amount of rewards to provide for a transaction, and further enabling changes and updates to these rules. Simon further teaches this concept to enable modifications to the loyalty/rewarding program to dynamically encourage particular consumer behaviors such as encouraging purchase of particular products or services (See Simon ¶0058). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Simon to further enable additional flexibility in incentives and promotions to account for business needs.
Although the combination of Gauld and Simon discloses the above-enclosed invention, the combination fails to explicitly disclose the loyalty factor to be determined based on customer transactions over a fiscal period.
However Heywood as shown, which talks about reward/loyalty program, teaches the concept of determining a factor for calculating rewards based on transactions during a fiscal period.
wherein loyalty factors are determined by customer transactions attributed to a customer over a particular fiscal period,
wherein the algorithms consider purchases of customers over a given period, wherein an algorithm determines the loyalty coins based on the number of dollars spent by a customer based on a running four quarters of the fiscal period computed at the end of each quarter, 
(See Heywood ¶0076, “As previously stated, some reward rules may be created 406 that are triggered by dates, such as end of cycle dates. One example is a rule that states that at the end of the cycle, obtain the total sales for the cycle associated with a credit card account, add the total amount of cash advances, subtract any return amounts and multiply the total by 25%. The calculated amount may then be added to a participant's loyalty account balance. A second example is a rule that multiplies the total dollar amount of transactions associated with a participant's loyalty account for a predefined time period (monthly, quarterly, cycle, etc.) by a designated percentage and issues a check to the participant for the reward amount. Another example, is that at the end of a month, if the participant has obtained a loan, such as a mortgage or automobile loan, from a particular financial institution (e.g., a financial institution associated with the loyalty provider), add a number of points to the participant's loyalty account balance and/or issue a check to the participant (for a fixed amount or an amount calculated based on loan balance). Other rules may also provide participants with extra rewards for having accounts with designated financial institutions or other entities. A fourth example may be a rule that states at the end of the month if the participant has made X number of deposits in his associated savings or checking account, add a certain number of loyalty points to the participant's account. It should be appreciated that many other examples of reward rules may be created 406.” Heywood teaches the concept of determining a reward amount based on spending over particular periods of time.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Heywood with the combination of Gauld and Simon. As shown, the combination discloses the concept of utilizing a blockchain ledger for a consumer loyalty program including the concept of a mining process which verifies the authenticity of transactions by reaching a consensus amongst various distributed ledgers. Heywood further teaches rewards to be calculated based on different rules and fiscal periods. Heywood teaches this concept to allow for customization of rewards based on a plurality of factors including timing and type of spending, and the particular types of rewards (See Heywood ¶0006, ¶0070-¶0078). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Heywood to allow for reward to be calculated using a plurality of different rules. 
a distributed ledger technology ledger which tracks the transactions and provides coins/credits to the customers based on their transactions. (See Gauld ¶0015, “Any currency, financial contract or hard or soft asset may be transacted with a system like blockchain. As disclosed herein. Blockchain may be used not just for transactions, but also as a registry and inventory system for the recording, tracking, monitoring and transactions of all assets. In other words, Blockchain could be considered as like a giant spreadsheet for registering all assets and an accounting system for transacting them on a global basis that can be used for any form of asset registry, inventory and exchange including every area of finance, economics and money, hard assets and intangible assets (votes, ideas, reputation, intention, health data etc.). Any asset can be registered in the blockchain and thus its ownership can be controlled by whomever has the private key or indeed the asset could be sold by transfer of the private key.” Gauld discloses the distributed ledger to track transactions between nodes. See also Gauld ¶0047, “As disclosed herein, adding a transaction to the ledger may include adding multiple transactions to the ledger. For example, a user may purchase goods or services from multiple retailers or service provides in a single transaction. As a result, when adding the transaction to the ledger, multiple entries may be made to credit or debit various account balances simultaneously. In addition to spending loyalty rewards, a transaction may also include rewarding or crediting a user account” Gauld discloses the concept of providing credits to consumers based on transactions.)
Although the combination of Gauld, Simon, and Heywood discloses the above-enclosed invention, the combination fails to explicitly disclose the concept of supporting products purchased by the consumer through the distributed ledger and nodes.
However Rivkind as shown, which talks about authentication of ownership, teaches the concept of utilizing a distributed ledger system for supporting products.
wherein the entity nodes support products and/or services purchased by customers; (See Rivkind ¶0084, “Additionally, ownership tracking and validation can be integrated with electronic stores and/or POS terminals so that all operations happen during the purchase automatically, whereby a proof of ownership mechanism can be used to prove an ownership of stolen item. Product information stored in ledger can be used for additional validations such as location, where the product unit is being sold, product look and feel, and other indicators of identification. SLID tracking mechanism can collect and track the data (e.g. location, temperature, humidity, pressure, etc.) from sensors. It can be used for supply chain tracking and control such as logistics, transportation conditions, food temperature changes, and other. Ledger system can be used as product database to provide consumers with product specific information such as manuals, specifications, news and alerts, and other. Consumers can submit feedback and reviews, while the system can confirm that the feedback and reviews are coming from a legitimate owner. The present embodiments can also create a warranty service that can be built on top of the system, a loyalty distribution service that can be built on top of the system, and/or an insurance service that can be built on top of the system.” Rivkind teaches the concept of supporting consumer purchases including warranty using a distributed ledger system.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Rivkind with the combination of Gauld, Simon, and Heywood as the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As shown, the combination discloses the concept of implementing a loyalty reward program using a distributed ledger system. Rivkind further teaches such a system can be utilized to implement a plurality of other features including proof of ownership, product registration, and warranty programs (See Rivkind ¶0084 and ¶0006). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the teachings of Rivkind with the combination as Rivkind teaches additional product support to be a known implementation for distributed ledgers, and Rivkind teaches the concept of implementing multiple features including product support and loyalty programs through the distributed ledger.
As per claim 9:
The system of claim 8, wherein the wherein the distributed ledger technology is a blockchain. (See Gauld ¶0011, “Blockchain as a technology is a form of database or encrypted transaction log. The blockchain runs on a dispersed, autonomous community of machines/clients that constantly compare their data thereby providing a secure network as all of the machines reach consensus about the data in the blockchain. Blockchain is often referred to therefore as a distributed ledger--a public ledger of all transactions that have ever been executed. The blockchain constantly grows as clients add new blocks in a linear, chronological order to record the most recent transactions.” Gauld discloses the distributed ledger technology is a blockchain.)
As per claim 10:
The system of claim 8, wherein the entity nodes include one or more of the following: business node, strategic aligned business (SAB) node, partners node, third party 3 node, and distributor node. (See Gauld ¶0025, “As disclosed herein, a less computing intensive approach to consensus may be achieved by finding an alternative to proof of work and changing the nature of the problem. One such alternative may be the use of verified nodes. For example, known user nodes, such as nodes operated by retailers or service providers, may be given a greater weight in verifying transactions than unknown user nodes.” Gauld discloses the entity node to include a business node.)
As per claim 11:
The system of claim 8, wherein the transactions include one or more of the following data: monetary value of a transaction, products and/or services that were purchased during the transaction, purchase date of the products and/or services, a number of loyalty coins/credits credited for the transaction, and an address of a customer of the transaction. (See Gauld ¶0047, “As disclosed herein, adding a transaction to the ledger may include adding multiple transactions to the ledger. For example, a user may purchase goods or services from multiple retailers or service provides in a single transaction. As a result, when adding the transaction to the ledger, multiple entries may be made to credit or debit various account balances simultaneously. In addition to spending loyalty rewards, a transaction may also include rewarding or crediting a user account” Gauld discloses the concept of the transactions to include purchase by a consumer from a provider.)
As per claim 12:
The system of claim 8, wherein the providing coins/credits accounts for a loyalty factor. (See Simon ¶0028, “The incentive protocol system 1 may include creation of value or minting that may be decentralized or centralized, in whole or in-part. The incentive protocol system 1 may employ incentive units of value comprising tokens. The tokens may include an open source virtual currency as the source of value or the mechanism to store or transfer the unit of value being awarded or attributed to a participant according the system rules of the incentive protocol system 1.” See also Simon ¶0048, “Various system rules may be used to direct distribution 18 of newly minted tokens 46. For example, in one embodiment, incentive units represented by a number of tokens received by each participant buyer and seller is calculated by the incentive calculation module 40 (see FIG. 3) as a weighted function of the value of their behavior event 16 or representative portion of the behavior event 16 relative to the value of the total pool of transactions 16 in the same block time 48. Transaction value may include components related to transaction type, amount, party type, e.g., transactions between participants of the incentive protocol system 1, etc.” Simon teaches the concept of determining a loyalty reward based on loyalty rules and factors.)
As per claim 15:
A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for: (See Gauld ¶0041, “The computing device 200 may include a computing environment 202, which may include a processor 206 and a memory unit 208. The memory unit 208 may include a software module 210, reward data 212, and API data 214. The reward data may include a copy of the ledger, rules for awarding loyalty rewards, etc. The API data 214 may include the API software and formatting rules used to interact with other computing devices. While executing on the processor 206, the software module 210, reward data 112, and the API 214 may perform processes for maintaining, updating, and validating a consumer ledger as well as spending and rewarding loyalty currency, including, for example, one or more stages included in method 300 described below with respect to FIG. 3.” Gauld discloses a computer system including processor, interface, and memory.)
a distributed ledger technology network of customer and entity nodes, (See Gauld ¶0014, “Blockchain stands as a trustless proof mechanism of all of the transactions on the network. Users can trust the system of the ledger stored on many decentralized nodes that are maintained by miner accountants as opposed to having to establish and maintain trust with a transaction counterparty (3rd party) person or institute--for example a bank.” Gauld discloses a distributed ledger amongst a plurality of nodes. See also Gauld ¶0025, “As disclosed herein, a less computing intensive approach to consensus may be achieved by finding an alternative to proof of work and changing the nature of the problem. One such alternative may be the use of verified nodes. For example, known user nodes, such as nodes operated by retailers or service providers, may be given a greater weight in verifying transactions than unknown user nodes.” Gauld discloses some nodes to be of retailers/service providers. See also Gauld ¶0030, “From a consumer's perspective, the elements in the Blockchain based loyalty scheme are an address, a private key, and wallet software. The address identifies the consumer and denotes where others can send loyalty currency to the consumer or make requests for information. The private key is associated with the address and is the means by which the consumer alone accesses their loyalty points for transacting and allowing other access to their personal information. The wallet software is the software the consumer run on their personal computing device to manage their loyalty account and currency. Wallet software can also be a full node and keep a copy of the blockchain as part of the decentralized scheme by which loyalty transactions are verified.” Gauld discloses customer nodes.)
a distributed ledger technology platform accessible by the nodes, wherein customer transactions between nodes are received by the distributed ledger technology platform and (See Gauld ¶0036, “In addition, to communicating with one another, the APIs may allow the consumers 102, retailers 104, and miners 106 to communicate with a central administrator 114. The central administrator 114 can provide the various APIs and set the standards for maintaining and interacting with the consumer ledger. For example, the central administrator 114 can define a data format and/or structure that transactions need to be in for processing by the miners 106. The central administrator 114 may also include a computing device that may act as a miner.” Gauld discloses providing a platform accessible by the nodes. See also Gauld ¶0013, “Every client connected to the blockchain system is a full node. The client has a full copy of the blockchain which is downloaded automatically when they join the blockchain system. As a member of the blockchain system, the client performs an important task of validating and relaying transactions.” Gauld discloses receiving transaction data from nodes.)
are managed by a loyalty coin miner implementing algorithms that include authenticating and validating customer transactions, (See Gauld ¶0024, “Mining is the process by which proof of work is generated and the basis of validity says that the Blockchain with the greatest amount of proof of work amongst nodes is the most valid. This approach to validity however absorbs an excessive amount of energy as each node in the Blockchain is constantly mining (undertaking Blockchain administration) which takes time and computing resource, most of which is a wasteful overhead in the process of achieving consensus on validity of Blockchain transaction prior to committing to the Blockchain ledger.” Gauld discloses miners nodes which authenticate and validates transactions.)
Although Gauld discloses the above-enclosed invention including the application of rules for awarding loyalty rewards (See Gauld ¶0041), Gauld fails to explicitly disclose the platform to include distribution based on loyalty factors and managing loyalty rules.
However Simon as shown, which talks about incentivizing transaction using a distributed ledger protocol, teaches the concept of distribution based on loyalty factors and managing loyalty rules.
determining loyalty coins for customer based on loyalty factors, (See Simon ¶0028, “The incentive protocol system 1 may include creation of value or minting that may be decentralized or centralized, in whole or in-part. The incentive protocol system 1 may employ incentive units of value comprising tokens. The tokens may include an open source virtual currency as the source of value or the mechanism to store or transfer the unit of value being awarded or attributed to a participant according the system rules of the incentive protocol system 1.” See also Simon ¶0048, “Various system rules may be used to direct distribution 18 of newly minted tokens 46. For example, in one embodiment, incentive units represented by a number of tokens received by each participant buyer and seller is calculated by the incentive calculation module 40 (see FIG. 3) as a weighted function of the value of their behavior event 16 or representative portion of the behavior event 16 relative to the value of the total pool of transactions 16 in the same block time 48. Transaction value may include components related to transaction type, amount, party type, e.g., transactions between participants of the incentive protocol system 1, etc.” Simon teaches the concept of determining a loyalty reward based on loyalty rules and factors.)
managing rules as to customer loyalty program; and (See Simon ¶0029, " In some such embodiments, the incentive protocol platform 10, or a management module thereof, may be configured to receive or request from participants, system platforms, or distributed ledger protocol transactions in which such incentive units have been used to perform additional accounting or administrative incentive protocol system operations, such as balancing incentive units with respect to participants, updating system rules, or updating participant accounts.” Simon teaches the concept of managing rules for the loyalty program.)
supporting the business and business units in managing, evolving and supporting customer loyalty,  (See Simon ¶0003, “Incentive programs reward customers in commerce transactions and build consumer loyalty. For example, credit card companies typically offer reward programs in which cardholders receive a reward unit based on a certain percentage of business they transact with the card of the credit card company. The reward units may be miles or other types of point schemes wherein the rewards may be used to purchase or reduce the price of another good or service.” Simon teaches the platform to support businesses through providing loyalty and incentive programs.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Simon with the invention of Gauld. As shown, Gauld discloses the concept of a loyalty/incentive programs implemented through blockchain technology and a distributed ledger system. Simon further teaches the concept of a loyalty/incentive program to further include particular rules for calculating an amount of rewards to provide for a transaction, and further enabling changes and updates to these rules. Simon further teaches this concept to enable modifications to the loyalty/rewarding program to dynamically encourage particular consumer behaviors such as encouraging purchase of particular products or services (See Simon ¶0058). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Simon to further enable additional flexibility in incentives and promotions to account for business needs.
Although the combination of Gauld and Simon discloses the above-enclosed invention, the combination fails to explicitly disclose the loyalty factor to be determined based on customer transactions over a fiscal period.
However Heywood as shown, which talks about reward/loyalty program, teaches the concept of determining a factor for calculating rewards based on transactions during a fiscal period.
wherein loyalty factors are determined by customer transactions attributed to a customer over a particular fiscal period
wherein the algorithms consider purchases of customers over a given period, wherein the algorithm determines the loyalty coins based on the numbers of dollars spend by a customer based on a running four quarters of the fiscal period computed at the end of each quarter;
(See Heywood ¶0076, “As previously stated, some reward rules may be created 406 that are triggered by dates, such as end of cycle dates. One example is a rule that states that at the end of the cycle, obtain the total sales for the cycle associated with a credit card account, add the total amount of cash advances, subtract any return amounts and multiply the total by 25%. The calculated amount may then be added to a participant's loyalty account balance. A second example is a rule that multiplies the total dollar amount of transactions associated with a participant's loyalty account for a predefined time period (monthly, quarterly, cycle, etc.) by a designated percentage and issues a check to the participant for the reward amount. Another example, is that at the end of a month, if the participant has obtained a loan, such as a mortgage or automobile loan, from a particular financial institution (e.g., a financial institution associated with the loyalty provider), add a number of points to the participant's loyalty account balance and/or issue a check to the participant (for a fixed amount or an amount calculated based on loan balance). Other rules may also provide participants with extra rewards for having accounts with designated financial institutions or other entities. A fourth example may be a rule that states at the end of the month if the participant has made X number of deposits in his associated savings or checking account, add a certain number of loyalty points to the participant's account. It should be appreciated that many other examples of reward rules may be created 406.” Heywood teaches the concept of determining a reward amount based on spending over particular periods of time.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Heywood with the combination of Gauld and Simon. As shown, the combination discloses the concept of utilizing a blockchain ledger for a consumer loyalty program including the concept of a mining process which verifies the authenticity of transactions by reaching a consensus amongst various distributed ledgers. Heywood further teaches rewards to be calculated based on different rules and fiscal periods. Heywood teaches this concept to allow for customization of rewards based on a plurality of factors including timing and type of spending, and the particular types of rewards (See Heywood ¶0006, ¶0070-¶0078). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Heywood to allow for reward to be calculated using a plurality of different rules. 
a distributed ledger technology ledger which tracks the transactions and provides coins/credits to the customers based on their transactions.  (See Gauld ¶0015, “Any currency, financial contract or hard or soft asset may be transacted with a system like blockchain. As disclosed herein. Blockchain may be used not just for transactions, but also as a registry and inventory system for the recording, tracking, monitoring and transactions of all assets. In other words, Blockchain could be considered as like a giant spreadsheet for registering all assets and an accounting system for transacting them on a global basis that can be used for any form of asset registry, inventory and exchange including every area of finance, economics and money, hard assets and intangible assets (votes, ideas, reputation, intention, health data etc.). Any asset can be registered in the blockchain and thus its ownership can be controlled by whomever has the private key or indeed the asset could be sold by transfer of the private key.” Gauld discloses the distributed ledger to track transactions between nodes. See also Gauld ¶0047, “As disclosed herein, adding a transaction to the ledger may include adding multiple transactions to the ledger. For example, a user may purchase goods or services from multiple retailers or service provides in a single transaction. As a result, when adding the transaction to the ledger, multiple entries may be made to credit or debit various account balances simultaneously. In addition to spending loyalty rewards, a transaction may also include rewarding or crediting a user account” Gauld discloses the concept of providing credits to consumers based on transactions.)
Although the combination of Gauld, Simon, and Heywood discloses the above-enclosed invention, the combination fails to explicitly disclose the concept of supporting products purchased by the consumer through the distributed ledger and nodes.
However Rivkind as shown, which talks about authentication of ownership, teaches the concept of utilizing a distributed ledger system for supporting products.
wherein the entity nodes support products and/or services purchased by customers; (See Rivkind ¶0084, “Additionally, ownership tracking and validation can be integrated with electronic stores and/or POS terminals so that all operations happen during the purchase automatically, whereby a proof of ownership mechanism can be used to prove an ownership of stolen item. Product information stored in ledger can be used for additional validations such as location, where the product unit is being sold, product look and feel, and other indicators of identification. SLID tracking mechanism can collect and track the data (e.g. location, temperature, humidity, pressure, etc.) from sensors. It can be used for supply chain tracking and control such as logistics, transportation conditions, food temperature changes, and other. Ledger system can be used as product database to provide consumers with product specific information such as manuals, specifications, news and alerts, and other. Consumers can submit feedback and reviews, while the system can confirm that the feedback and reviews are coming from a legitimate owner. The present embodiments can also create a warranty service that can be built on top of the system, a loyalty distribution service that can be built on top of the system, and/or an insurance service that can be built on top of the system.” Rivkind teaches the concept of supporting consumer purchases including warranty using a distributed ledger system.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Rivkind with the combination of Gauld, Simon, and Heywood as the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As shown, the combination discloses the concept of implementing a loyalty reward program using a distributed ledger system. Rivkind further teaches such a system can be utilized to implement a plurality of other features including proof of ownership, product registration, and warranty programs (See Rivkind ¶0084 and ¶0006). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the teachings of Rivkind with the combination as Rivkind teaches additional product support to be a known implementation for distributed ledgers, and Rivkind teaches the concept of implementing multiple features including product support and loyalty programs through the distributed ledger. 
As per claim 16:
The non-transitory, computer-readable storage medium of claim 15, wherein the entity nodes include one or more of the following: business node, strategic aligned 3 business (SAB) node, partners node, third party node, and distributor node. (See Gauld ¶0025, “As disclosed herein, a less computing intensive approach to consensus may be achieved by finding an alternative to proof of work and changing the nature of the problem. One such alternative may be the use of verified nodes. For example, known user nodes, such as nodes operated by retailers or service providers, may be given a greater weight in verifying transactions than unknown user nodes.” Gauld discloses the entity node to include a business node.)
As per claim 17:
The non-transitory, computer-readable storage medium of claim 15, wherein the transactions include one or more of the following data: monetary value of a transaction, products and/or services that were purchased during the transaction, purchase date of the products and/or services, a number of loyalty coins/credits credited for the transaction, and an address of a customer of the transaction. See Gauld ¶0047, “As disclosed herein, adding a transaction to the ledger may include adding multiple transactions to the ledger. For example, a user may purchase goods or services from multiple retailers or service provides in a single transaction. As a result, when adding the transaction to the ledger, multiple entries may be made to credit or debit various account balances simultaneously. In addition to spending loyalty rewards, a transaction may also include rewarding or crediting a user account” Gauld discloses the concept of the transactions to include purchase by a consumer from a provider.)
As per claim 18:
The non-transitory, computer-readable storage medium of claim 15 wherein the providing coins/credits accounts for a loyalty factor. (See Simon ¶0028, “The incentive protocol system 1 may include creation of value or minting that may be decentralized or centralized, in whole or in-part. The incentive protocol system 1 may employ incentive units of value comprising tokens. The tokens may include an open source virtual currency as the source of value or the mechanism to store or transfer the unit of value being awarded or attributed to a participant according the system rules of the incentive protocol system 1.” See also Simon ¶0048, “Various system rules may be used to direct distribution 18 of newly minted tokens 46. For example, in one embodiment, incentive units represented by a number of tokens received by each participant buyer and seller is calculated by the incentive calculation module 40 (see FIG. 3) as a weighted function of the value of their behavior event 16 or representative portion of the behavior event 16 relative to the value of the total pool of transactions 16 in the same block time 48. Transaction value may include components related to transaction type, amount, party type, e.g., transactions between participants of the incentive protocol system 1, etc.” Simon teaches the concept of determining a loyalty reward based on loyalty rules and factors.)

Claim(s) 6-7, 13-14, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauld (US 20180247320 A1) (hereafter Gauld), in view of Simon et al. (20160012424 A1) (hereafter Simon), in view of Heywood (US 20060253321 A1), in view of Rivkind et al. (WO 2019213530 A1) (hereafter Rivkind), in view of Fordyce et al. (US 20080082418 A1) (hereafter Fordyce).
As per claim 6:
Although the combination of Gauld, Simon, Heywood, and Rivkind discloses the above-enclosed invention, including the concept of determining credit value for a transaction, the combination fails to explicitly disclose the concept of utilizing previous purchase data of the consumer.
However Fordyce as shown, which talks about conditional rewards for consumers, teaches the concept of utilizing a previous purchase data of a consumer for determining rewards.
The method of claim 5, wherein the loyalty factor takes into account previous purchases by a customer. (See Fordyce ¶0050, “Alternatively, or in combination, the issuer 104 may have selected the set of conditional rewards based on a transaction history of at least one of the accounts of the consumer 102 within the transaction processing system. For example, the issuer 104 may analyze a frequency of past transactions upon at least one of the accounts of the consumer 102 for past purchases of inventory that were made by the consumer 102 within a time period. Based on the analysis of the frequency, the issuer 104 may derive (e.g, calculate, deduce, select or create) the set of conditional rewards each representing a value to be credited to the consumer 102 upon a satisfaction of a condition for a particular future transaction for the inventory that had been conducted by the consumer 102 upon the account, where the account has the set of conditional rewards associated to it. To illustrate, the consumer 102 may be an avid purchaser of fine art. Typically, the consumer 102 purchases a piece of fine art each month using cash or the consumer's 102 credit account or the consumer's 102 debit account each of which have been issued by the issuer 104. The issuer 104 may detect the purchasing trend of the consumer 102 on the credit account or the debit account and select the set of conditional rewards associated with the consumer 102 such that one of the conditional rewards gives 10% credit back to the consumer 102 on the consumer's 102 credit card statement when the consumer 102 uses the consumer's 102 credit account to purchase the fine art. Thereafter, the consumer 102 may change their purchasing behavior to avoid cash purchases of fine art in favor of purchases made with the consumer's 102 credit account or the consumer's 102 debit account.” Fordyce teaches the concept of loyalty rewards to be based in part on historical purchases.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Fordyce with the combination of Gauld, Simon, Heywood, and Rivkind. As shown, the combination discloses the concept of providing reward credits to a consumer for a transaction including loyalty factors. Fordyce further teaches it is old and well known to implement conditional reward programs, wherein the conditional reward programs are adapted to fit the life style of the consumer (See Fordyce ¶0003). Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Fordyce to utilize a loyalty factor in determining rewards to optimize for the consumer and further incentivizes the consumer to continue spending.
As per claim 7:
The method of claim 5, wherein the loyalty factor takes into account purchasing trends of a customer. (See Fordyce ¶0050, “Alternatively, or in combination, the issuer 104 may have selected the set of conditional rewards based on a transaction history of at least one of the accounts of the consumer 102 within the transaction processing system. For example, the issuer 104 may analyze a frequency of past transactions upon at least one of the accounts of the consumer 102 for past purchases of inventory that were made by the consumer 102 within a time period. Based on the analysis of the frequency, the issuer 104 may derive (e.g, calculate, deduce, select or create) the set of conditional rewards each representing a value to be credited to the consumer 102 upon a satisfaction of a condition for a particular future transaction for the inventory that had been conducted by the consumer 102 upon the account, where the account has the set of conditional rewards associated to it. To illustrate, the consumer 102 may be an avid purchaser of fine art. Typically, the consumer 102 purchases a piece of fine art each month using cash or the consumer's 102 credit account or the consumer's 102 debit account each of which have been issued by the issuer 104. The issuer 104 may detect the purchasing trend of the consumer 102 on the credit account or the debit account and select the set of conditional rewards associated with the consumer 102 such that one of the conditional rewards gives 10% credit back to the consumer 102 on the consumer's 102 credit card statement when the consumer 102 uses the consumer's 102 credit account to purchase the fine art. Thereafter, the consumer 102 may change their purchasing behavior to avoid cash purchases of fine art in favor of purchases made with the consumer's 102 credit account or the consumer's 102 debit account.” Fordyce teaches the concept of loyalty rewards to be based in part on purchase trends.)
As per claim 13:
Although the combination of Gauld, Simon, Heywood, and Rivkind discloses the above-enclosed invention, including the concept of determining credit value for a transaction, the combination fails to explicitly disclose the concept of utilizing previous purchase data of the consumer.
However Fordyce as shown, which talks about conditional rewards for consumers, teaches the concept of utilizing a previous purchase data of a consumer for determining rewards.
The system of claim 12, wherein the loyalty factor takes into account previous purchases by a customer. (See Fordyce ¶0050, “Alternatively, or in combination, the issuer 104 may have selected the set of conditional rewards based on a transaction history of at least one of the accounts of the consumer 102 within the transaction processing system. For example, the issuer 104 may analyze a frequency of past transactions upon at least one of the accounts of the consumer 102 for past purchases of inventory that were made by the consumer 102 within a time period. Based on the analysis of the frequency, the issuer 104 may derive (e.g, calculate, deduce, select or create) the set of conditional rewards each representing a value to be credited to the consumer 102 upon a satisfaction of a condition for a particular future transaction for the inventory that had been conducted by the consumer 102 upon the account, where the account has the set of conditional rewards associated to it. To illustrate, the consumer 102 may be an avid purchaser of fine art. Typically, the consumer 102 purchases a piece of fine art each month using cash or the consumer's 102 credit account or the consumer's 102 debit account each of which have been issued by the issuer 104. The issuer 104 may detect the purchasing trend of the consumer 102 on the credit account or the debit account and select the set of conditional rewards associated with the consumer 102 such that one of the conditional rewards gives 10% credit back to the consumer 102 on the consumer's 102 credit card statement when the consumer 102 uses the consumer's 102 credit account to purchase the fine art. Thereafter, the consumer 102 may change their purchasing behavior to avoid cash purchases of fine art in favor of purchases made with the consumer's 102 credit account or the consumer's 102 debit account.” Fordyce teaches the concept of loyalty rewards to be based in part on historical purchases.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Fordyce with the combination of Gauld, Simon, Heywood, and Rivkind. As shown, the combination discloses the concept of providing reward credits to a consumer for a transaction including loyalty factors. Fordyce further teaches it is old and well known to implement conditional reward programs, wherein the conditional reward programs are adapted to fit the life style of the consumer (See Fordyce ¶0003). Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Fordyce to utilize a loyalty factor in determining rewards to optimize for the consumer and further incentivizes the consumer to continue spending.
As per claim 14:
The system of claim 12, wherein the loyalty factor takes into account purchasing trends of a customer.  (See Fordyce ¶0050, “Alternatively, or in combination, the issuer 104 may have selected the set of conditional rewards based on a transaction history of at least one of the accounts of the consumer 102 within the transaction processing system. For example, the issuer 104 may analyze a frequency of past transactions upon at least one of the accounts of the consumer 102 for past purchases of inventory that were made by the consumer 102 within a time period. Based on the analysis of the frequency, the issuer 104 may derive (e.g, calculate, deduce, select or create) the set of conditional rewards each representing a value to be credited to the consumer 102 upon a satisfaction of a condition for a particular future transaction for the inventory that had been conducted by the consumer 102 upon the account, where the account has the set of conditional rewards associated to it. To illustrate, the consumer 102 may be an avid purchaser of fine art. Typically, the consumer 102 purchases a piece of fine art each month using cash or the consumer's 102 credit account or the consumer's 102 debit account each of which have been issued by the issuer 104. The issuer 104 may detect the purchasing trend of the consumer 102 on the credit account or the debit account and select the set of conditional rewards associated with the consumer 102 such that one of the conditional rewards gives 10% credit back to the consumer 102 on the consumer's 102 credit card statement when the consumer 102 uses the consumer's 102 credit account to purchase the fine art. Thereafter, the consumer 102 may change their purchasing behavior to avoid cash purchases of fine art in favor of purchases made with the consumer's 102 credit account or the consumer's 102 debit account.” Fordyce teaches the concept of loyalty rewards to be based in part on purchase trends.)
As per claim 19:
Although the combination of Gauld, Simon, Heywood, and Rivkind discloses the above-enclosed invention, including the concept of determining credit value for a transaction, the combination fails to explicitly disclose the concept of utilizing previous purchase data of the consumer.
However Fordyce as shown, which talks about conditional rewards for consumers, teaches the concept of utilizing a previous purchase data of a consumer for determining rewards.
The non-transitory, computer-readable storage medium of claim 18, wherein the loyalty factor takes into account previous purchases by a customer. (See Fordyce ¶0050, “Alternatively, or in combination, the issuer 104 may have selected the set of conditional rewards based on a transaction history of at least one of the accounts of the consumer 102 within the transaction processing system. For example, the issuer 104 may analyze a frequency of past transactions upon at least one of the accounts of the consumer 102 for past purchases of inventory that were made by the consumer 102 within a time period. Based on the analysis of the frequency, the issuer 104 may derive (e.g, calculate, deduce, select or create) the set of conditional rewards each representing a value to be credited to the consumer 102 upon a satisfaction of a condition for a particular future transaction for the inventory that had been conducted by the consumer 102 upon the account, where the account has the set of conditional rewards associated to it. To illustrate, the consumer 102 may be an avid purchaser of fine art. Typically, the consumer 102 purchases a piece of fine art each month using cash or the consumer's 102 credit account or the consumer's 102 debit account each of which have been issued by the issuer 104. The issuer 104 may detect the purchasing trend of the consumer 102 on the credit account or the debit account and select the set of conditional rewards associated with the consumer 102 such that one of the conditional rewards gives 10% credit back to the consumer 102 on the consumer's 102 credit card statement when the consumer 102 uses the consumer's 102 credit account to purchase the fine art. Thereafter, the consumer 102 may change their purchasing behavior to avoid cash purchases of fine art in favor of purchases made with the consumer's 102 credit account or the consumer's 102 debit account.” Fordyce teaches the concept of loyalty rewards to be based in part on historical purchases.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Fordyce with the combination of Gauld, Simon, Heywood, and Rivkind. As shown, the combination discloses the concept of providing reward credits to a consumer for a transaction including loyalty factors. Fordyce further teaches it is old and well known to implement conditional reward programs, wherein the conditional reward programs are adapted to fit the life style of the consumer (See Fordyce ¶0003). Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Fordyce to utilize a loyalty factor in determining rewards to optimize for the consumer and further incentivizes the consumer to continue spending.
As per claim 20:
The non-transitory, computer-readable storage medium of claim 18, wherein 2 the loyalty factor takes into account purchasing trends of a customer. (See Fordyce ¶0050, “Alternatively, or in combination, the issuer 104 may have selected the set of conditional rewards based on a transaction history of at least one of the accounts of the consumer 102 within the transaction processing system. For example, the issuer 104 may analyze a frequency of past transactions upon at least one of the accounts of the consumer 102 for past purchases of inventory that were made by the consumer 102 within a time period. Based on the analysis of the frequency, the issuer 104 may derive (e.g, calculate, deduce, select or create) the set of conditional rewards each representing a value to be credited to the consumer 102 upon a satisfaction of a condition for a particular future transaction for the inventory that had been conducted by the consumer 102 upon the account, where the account has the set of conditional rewards associated to it. To illustrate, the consumer 102 may be an avid purchaser of fine art. Typically, the consumer 102 purchases a piece of fine art each month using cash or the consumer's 102 credit account or the consumer's 102 debit account each of which have been issued by the issuer 104. The issuer 104 may detect the purchasing trend of the consumer 102 on the credit account or the debit account and select the set of conditional rewards associated with the consumer 102 such that one of the conditional rewards gives 10% credit back to the consumer 102 on the consumer's 102 credit card statement when the consumer 102 uses the consumer's 102 credit account to purchase the fine art. Thereafter, the consumer 102 may change their purchasing behavior to avoid cash purchases of fine art in favor of purchases made with the consumer's 102 credit account or the consumer's 102 debit account.” Fordyce teaches the concept of loyalty rewards to be based in part on purchase trends.)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT M CAO/Primary Examiner, Art Unit 3622